          Case 1:15-cr-00551-AJN Document 331 Filed 04/24/20 Page 1 of 1


4/24/20

                                                                           April 23, 2020

BY ECF

The Honorable Alison J. Nathan
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007


               Re:    United States v. Alberto Pena, 15 Crim. 551 (AJN)


Dear Judge Nathan:                                                                           SO ORDERED.
        I write to respectfully request reappointment of myself and my colleague Noam Biale as
counsel for Alberto Pena pursuant to the Criminal Justice Act. As You Honor may recall, I was
appointed to represent Mr. Pena in proceedings before this Court on December 14, 2015. On
January 7, 2016, the Court appointed Mr. Biale as associate counsel. Mr. Pena pled guilty on
February 23, 2016 and surrendered to the custody of the Bureau of Prisons on March 1, 2016.
On April 17, 2017, the Court sentenced Mr. Pena to 84 months’ imprisonment and he was
subsequently transferred from the MDC to FCI Fort Dix. Mr. Pena has served approximately 2/3
of his sentence and his current projected release date is in February 2022. Earlier this week, Mr.
Pena contacted Mr. Biale via CorrLinks and requested our assistance in filing a request for
compassionate release or, in the alternative, transfer to home confinement pursuant to Attorney
General Barr’s March 26, 2020 Memorandum. In order to assist Mr. Pena in this effort, I
respectfully request that I and Mr. Biale be reappointed as CJA counsel.

                                                    Respectfully submitted,

                                                    /s/

                                                    Michael Tremonte



cc:    Noam Biale, Esq. (via email)
       Matthew Laroche, Assistant U.S. Attorney (by ECF)


                                                                                                     4/24/20
